MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             May 20 2019, 8:45 am
      court except for the purpose of establishing
                                                                                 CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
      estoppel, or the law of the case.                                           and Tax Court




      ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
      Brooke Smith                                            Curtis T. Hill, Jr.
      Bradley Keffer                                          Attorney General of Indiana
      Keffer Barnhart LLP                                     Tiffany A. McCoy
      Indianapolis, Indiana                                   Angela Sanchez
                                                              Deputy Attorneys General
                                                              Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA
      Denise M. Lechner,                                      May 20, 2019
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              18A-CR-2351
              v.                                              Appeal from the Vanderburgh
                                                              Circuit Court
      State of Indiana,                                       The Honorable David D. Kiely,
      Appellee-Plaintiff.                                     Judge
                                                              Trial Court Cause No.
                                                              82C01-1509-F2-5907



      Mathias, Judge.


[1]   Denise Lechner (“Lechner”) pleaded guilty in Vanderburgh Circuit Court to

      Level 2 felony conspiracy to commit dealing in methamphetamine and was

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2351 | May 20, 2019                   Page 1 of 7
      sentenced to eighteen years of incarceration. Lechner appeals and argues that

      her sentence is inappropriate in light of the nature of her offense and her

      character.


[2]   We affirm.


                                 Facts and Procedural History

[3]   At some point prior to September 23, 2015, Lechner, Thomas Biggs (“Biggs”),

      and David Tapia (“Tapia”) agreed to have methamphetamine shipped to

      Biggs’s home; Tapia and Lechner then planned to deliver the

      methamphetamine to Illinois. Biggs was to receive a portion of the

      methamphetamine in consideration for the use of his home.

[4]   On September 23, 2015, a United States Marshall apprehended Lechner at

      Biggs’s home on outstanding warrants for dealing in methamphetamine and

      felony theft. When the Marshall asked if Lechner had anything illegal on her

      person, Lechner produced a small amount of methamphetamine. She also told

      the Marshall that she was at Biggs’s home to pick up a package containing

      approximately five ounces (roughly 141.75 grams) of methamphetamine. While

      the Marshall spoke with Lechner, a package arrived at the house addressed to

      Veronica Chase, an alias used by Lechner. Inside the package was a lawn

      ornament. Inside the ornament was a package of a crystalline substance that

      tested positive as methamphetamine. The package was wrapped in black

      electrical tape, and a field test of the substance indicated that it weighed 358

      grams, significantly more than five ounces.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2351 | May 20, 2019   Page 2 of 7
[5]   Lechner was later interviewed by Vanderburgh County Sheriff’s Department

      Deputy James Budde (“Deputy Budde”). Lechner told Deputy Budde that she

      was supposed to retrieve the package from Biggs’s home and transport it to a

      location in southern Illinois. In exchange for the use of his home, Biggs was to

      be given three grams of methamphetamine. She also stated that this was the

      third time she had picked up a package containing methamphetamine from

      Biggs’s home.


[6]   On September 28, 2015, the State charged Lechner with Level 2 felony

      conspiracy to commit dealing in methamphetamine in an amount of at least ten

      grams. See Ind. Code § 35-48-4-1.1(a)(2), (e)(1); Ind. Code § 35-41-5-2. On

      March 2, 2016, Lechner entered into an agreement with the State to plead

      guilty to Level 2 felony conspiracy to commit dealing in methamphetamine. On

      April 6, 2016, Lechner filed a motion requesting to be released from jail so that

      she could attend her stepfather’s funeral the following day. The trial court

      granted this request on the condition that Lechner wear a GPS monitor to track

      her location. Instead of returning to jail after the funeral, Lechner cut the GPS

      monitor off and fled. She was apprehended eleven days later, and her bond was

      revoked. The State also moved to withdraw its earlier plea agreement, which

      the trial court granted.

[7]   On October 20, 2016, Lechner’s counsel informed the trial court that the State

      had offered to dismiss charges in two other cases pending against Lechner if she

      agreed to an “open” plea of guilty in two other cases, including the present one.

      Lechner then pleaded guilty to conspiracy to commit Level 2 felony dealing in

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2351 | May 20, 2019   Page 3 of 7
      methamphetamine in the present case. At a sentencing hearing held on

      November 11, 2016, the trial court accepted Lechner’s plea and sentenced her

      to eighteen years of incarceration. Lechner filed a petition for permission to file

      a belated notice of appeal on September 4, 2018, which the trial court granted

      on September 19, 2018. Lechner then filed her notice of appeal on September

      28, 2018, and this appeal ensued.


                                     Discussion and Decision

[8]   Lechner contends that her sentence of eighteen years is inappropriate in light of

      the nature of her offense and her character. Even if a trial court acts within its

      statutory discretion in imposing a sentence, Article 7, Sections 4 and 6 of the

      Indiana Constitution authorize independent appellate review and revision of a

      sentence imposed by the trial court. Trainor v. State, 950 N.E.2d 352, 355 (Ind.

      Ct. App. 2011), trans. denied (citing Anglemyer v. State, 868 N.E.2d 482, 491 (Ind.

      2007)). This authority is implemented through Indiana Appellate Rule 7(B),

      which provides that the court on appeal “may revise a sentence authorized by

      statute if, after due consideration of the trial court’s decision, the Court finds

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.”


[9]   Although we may revise a sentence on appeal, we still exercise deference to a

      trial court’s sentencing decision, as Appellate Rule 7(B) requires us to give “due

      consideration” to that decision, and because we understand and recognize the

      unique perspective a trial court brings to its sentencing decisions. Trainor, 950


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2351 | May 20, 2019   Page 4 of 7
N.E.2d at 355 (citing Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App.

       2007)). The principal role of appellate review should be to attempt to “leaven

       the outliers” and identify guiding principles for trial courts and those charged

       with improvement of the sentencing statutes, but not to achieve what we

       perceive to be a “correct” result in each case. Cardwell v. State, 895 N.E.2d 1219,

       1225 (Ind. 2008).

[10]   Under Appellate Rule 7(B), the appropriate question is not whether we believe

       another sentence is more appropriate; rather, the question is whether the

       sentence imposed by the trial court is inappropriate. Fonner v. State, 876 N.E.2d
340, 344 (Ind. Ct. App. 2007). When we review the appropriateness of a

       sentence, we consider “the culpability of the defendant, the severity of the

       crime, the damage done to others, and myriad other factors that come to light

       in a given case.” Cardwell, 895 N.E.2d at 1224. The defendant bears the burden

       to persuade us that the sentence imposed by the trial court is inappropriate.

       Shell v. State, 927 N.E.2d 413, 422 (Ind. Ct. App. 2010) (citing Anglemyer, 868
N.E.2d at 494).

[11]   In the present case, Lechner was convicted of a Level 2 felony, and the

       sentencing range for a Level 2 felony is ten to thirty years, with the advisory

       being seventeen and one-half years. Ind. Code § 35-50-2-4.5. Lechner was

       sentenced to eighteen years—only six months more than the advisory. Thus,

       the burden she bears is higher than if she had been given a more severe

       sentence. Cf. Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind. Ct. App. 2011)

       (noting that the advisory sentence is the starting point our General Assembly

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2351 | May 20, 2019   Page 5 of 7
       has selected as an appropriate sentence for the crime committed and that a

       defendant therefore bears a particularly heavy burden in persuading us that an

       advisory sentence is inappropriate), trans. denied.


[12]   With regard to the nature of the offense, Lechner argues that the factual basis

       supporting her plea “does not establish any facts beyond what are typically

       expected or required for the type of offense.” Appellants Br. at 8; see also

       Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013) (noting that when

       considering the nature of the offense, a court compares the defendant’s actions

       with the required showing to sustain a conviction under the charged offense),

       trans. denied. This, however, assumes that we are only permitted to look to the

       facts established in the factual basis when considering the appropriateness of a

       sentence. Lechner, however, provides no authority supporting this assumption.

       Here, Lechner admitted to the investigating officers that she had transported

       methamphetamine to Illinois twice before. She also admitted that the amount

       of methamphetamine in the package was supposed to be five ounces,

       significantly more than the ten grams required to elevate the crime to a Level 2

       felony. And even if we were to agree with Lechner that we may only consider

       the factual basis, it still shows that she conspired to deliver large amounts of

       methamphetamine and transport it to Illinois. See Tr. p. 29.


[13]   More importantly, Lechner’s character, as evidenced by her lengthy criminal

       history, is by itself sufficient to support the trial court’s sentencing decision.

       Although Lechner emphasizes that she spent a nine-year period drug free and

       without committing any additional criminal offenses, we are unable to overlook

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2351 | May 20, 2019   Page 6 of 7
       that she has fourteen prior felony convictions and nine prior misdemeanor

       convictions. And many of these prior convictions were for possession of

       methamphetamine and other controlled substances. Lechner has been charged

       with over fifty crimes in three states. Lechner has also previously violated the

       terms of her work release and probation. And in the present case, when the trial

       court showed lenience toward Lechner by permitting her to attend her

       stepfather’s funeral, she took off her GPS monitor and escaped. Suffice it to say

       that none of this reflects well on Lechner’s character.


[14]   Given the nature of Lechner’s offense and her character, as reflected in her

       continued failure to abide by the law, we are unable to conclude that she has

       met her burden of showing that her eighteen-year sentence is inappropriate.

       Accordingly, we affirm the judgment of the trial court.


[15]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2351 | May 20, 2019   Page 7 of 7